

THIRD AMENDMENT TO LEASE
THIS THIRD AMENDMENT TO LEASE (this “Amendment”) is entered into as of this 18th
day of January, 2018 (the “Execution Date”), by and between BMR-LINCOLN CENTRE
LP, a Delaware limited partnership (“Landlord”), and ILLUMINA, INC., a Delaware
corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant are parties to that certain Lease dated as of
December 30, 2014, as amended by that certain First Amendment to Lease dated as
of February 23, 2016 and that certain Second Amendment to Lease dated as of
August 15, 2016 (collectively, the “Existing Lease”), whereby Tenant leases
certain Premises from Landlord located at 200-500 and 800 Lincoln Centre Drive
in Foster City, California;
B.WHEREAS, Landlord and Tenant desire to establish and confirm the Phase 1 Rent
Commencement Date for Buildings A and D; establish and confirm the Phase 2 Rent
Commencement Date for Building B; and resolve certain differences that have
arisen between Landlord and Tenant regarding Tenant’s claimed obligation to
commence paying Rent, the dates that TI Ready Condition for Buildings A, B and D
and other Key Milestone Dates occurred, the performance of certain work at the
Project, and the apportionment of certain costs incurred by Landlord and Tenant
in connection with the construction of the Project; and
C.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.” From and after the Effective Date (as defined in Section
12 below), the term “Lease,” as used in the Existing Lease, shall mean the
Existing Lease, as amended by this Amendment.
2.Rent Commencement Dates. Notwithstanding anything to the contrary set forth in
the Existing Lease, from and after the Effective Date, the “Phase 1 Rent
Commencement Date” for Buildings A and D shall be January 16, 2018 for all
purposes under the Lease, and the “Phase 2 Rent Commencement Date” for Building
B shall be November 16, 2018 for all purposes under the Lease. As of the
Effective Date, Sections 2.4(b) and 2.4(c) of the Existing Lease are hereby
deleted in their entirety.
3.Term Expiration Date. From and after the Effective Date, the “Term Expiration
Date” for Buildings A and D shall be January 15, 2033 for all purposes under the
Lease, and the “Term Expiration Date” for Building B shall be November 15, 2033
for all purposes under the Lease, subject to Tenant’s option to extend the Term
of the Lease for Buildings A and D to be coterminous with the Term of the Lease
for Building B pursuant to the last paragraph of Section 2.5. As of the
Effective Date, Section 2.5(a) and the first sentence of Section 2.5(b) of the
Existing Lease are hereby deleted in their entirety.
4.Commencement of Additional Rent. As of the Effective Date, Landlord and Tenant
acknowledge and agree that Tenant’s obligation to pay Additional Rent (including
Operating Expenses, Insurance Expenses, Taxes and the Property Management Fee)
with respect to Buildings A and D shall commence on January 16, 2018; provided,
however, that nothing in this section shall amend Tenant’s obligations under
Section 13.4 of the Existing Lease.
5.Payment of Rent and Certain Other Costs. Attached hereto as Exhibit A is an
invoice setting forth the Base Rent and the Additional Rent due from Tenant to
Landlord for the month of January 2018 under the Lease (the “Invoice Amount”).
Tenant shall pay an amount equal to the sum of the Invoice Amount, plus
$687,987.00 (collectively, the “Tenant Payment Amount”) to Landlord by wire
transfer of immediately available funds on or before the date that is seven (7)
business days after the Execution Date (the “Tenant Payment Deadline”). For
purposes of clarity, the notice requirements and cure periods applicable to
payments of Rent under Sections 28.1 and 28.4(a) of the Existing Lease shall not
apply to the payment of the Tenant Payment Amount by the Tenant Payment
Deadline, and time is of the essence with respect to the payment of the Tenant
Payment Amount by the Tenant Payment Deadline.
6.Claimed Existing Default. Landlord acknowledges and agrees that the full
execution and delivery of this Amendment and the payment by Tenant to Landlord
of the Tenant Payment Amount by the Tenant Payment Deadline in accordance with
this Amendment shall cure the alleged (by Landlord, with which Tenant disagrees
and disputes) Default arising from Tenant’s failure to commence paying Rent as
described in the notices dated November 17, 2017, November 29, 2017 and December
7, 2017 delivered by Landlord to Tenant (the “Claimed Existing Rent Default”),
in which case, as of the Effective Date, Landlord shall: (a) covenant not to
seek or pursue any rights or remedies under the Lease, at law or in equity, to
the extent arising from such Claimed Existing Rent Default; and (b) release any
and all such claims, rights, and remedies to the extent arising from such
Claimed Existing Rent Default in accordance with Section 7 below.
7.Resolution of Disputes; Mutual Releases.
(a)    Landlord and Tenant hereby acknowledge and agree that the full execution
and delivery of this Amendment by Landlord and Tenant and the payment by Tenant
to Landlord of the Tenant Payment Amount by the Tenant Payment Deadline in
accordance with this Amendment is intended to fully and finally resolve all
disputes regarding the Existing Lease between Landlord and Tenant existing as of
the Effective Date, including but not limited to the disputes regarding Tenant’s
obligation to commence paying Rent under the Lease, the occurrence of TI Ready
Condition for Buildings A, B and D and other Key Milestone Dates under the
Lease, the performance of certain work at the Project, and the apportionment of
any increased costs incurred by Landlord or Tenant in connection with the
construction of the Project under the Existing Lease, and including but not
limited to the disputes described in the letters dated December 19, 2016, August
29, 2017, October 6, 2017, November 8, 2017, November 16, 2017 and December 6,
2017 from Tenant to Landlord and the letters dated July 27, 2017, October 12,
2017, November 9, 2017, November 17, 2017, November 22, 2017, November 29, 2017,
December 7, 2017 and January 9, 2018 from Landlord to Tenant.
(b)    Tenant acknowledges and agrees that, from and after the Execution Date,
Tenant shall not request (and in any event, Landlord shall not be obligated to
implement) any further changes to the plans for the Project and Base Building
Work with respect to the Premises issued by Landlord’s architect, Hellmuth,
Obata & Kassabaum, Inc. as Project Number 13.04005, last updated by Addendum No.
71 on December 21, 2017, as set forth in the drawing index attached hereto as
Exhibit B, or the scope of or specifications for such Project and Base Building
Work reflected in such plans (collectively, the “Current Project and Base
Building Plans”). The site plan attached as Exhibit A to that certain Option
Agreement dated as of August 15, 2016 between Landlord and Tenant (the “Option
Agreement”) reflects a basketball court located on the Expansion Land (as
defined in the Option Agreement). Landlord is not obligated to construct the
basketball court because Tenant has not exercised the Expansion Option (as
defined in the Option Agreement). If Tenant desires to construct a basketball
court prior to exercising the Expansion Option, then Tenant may elect in its
sole discretion to submit a written TI Change Request for a TI Change to the
Approved TI Plans in accordance with Section 3.3 of the Work Letter attached as
Exhibit B to the Existing Lease (the “Work Letter”) for the construction and
installation of a basketball court within the Project, and if Tenant elects to
submit such TI Change Request, then in addition to the containing the
information required by Section 3.3(a) of the Work Letter, the TI Change Request
shall specify Tenant’s proposed location for the basketball court, which may be
on the Expansion Land . So long as the TI Change Request complies with Section
3.3(a) of the Work Letter and the proposed location of the basketball court is
reasonably acceptable to Landlord, Landlord shall approve the TI Change Request
in accordance with Section 3.3(b) of the Work Letter, provided, however, that it
shall be reasonable for Landlord to withhold its consent to any proposed
location for the basketball court that would permanently reduce the parking
spaces for the Project, cause or result in any violation of any Applicable Law
or any applicable entitlement, permit or other governmental approval for the
Project, or require any changes to the Current Project and Base Building Plans
or the existing Entitlements for the Project and Base Building Work. If Tenant
submits and Landlord approves a TI Change Request for a basketball court prior
to Tenant’s exercise of the Expansion Option, then Tenant shall be solely
responsible for the construction of the basketball court and payment of all
costs incurred in connection with the construction and installation of such
basketball court. If the basketball court is located on the Expansion Land, and
if Tenant exercises the Expansion Option (as defined in the Option Agreement),
then at any time prior to final completion of the Expansion Space, Landlord may
relocate the basketball court to a different location within the Project, at its
sole cost, upon not less than thirty (30) days’ prior written notice to Tenant.
If the basketball court is located on the Expansion Land, and if Tenant
exercises the Expansion Option, and if Landlord does not relocate the basketball
court prior to final completion of the Expansion Space as permitted hereunder,
then Landlord shall reimburse the costs incurred by Tenant to construct and
install such basketball court, payable by Landlord to Tenant within thirty (30)
days’ after delivery by Tenant to Landlord of a written invoice therefor, with
reasonable supporting documentation, in which case Landlord shall include such
reimbursed amount in the Expansion Budget (as defined in the Option Agreement)
for purposes of the Expansion Rent Calculation (as defined in the Option
Agreement). Landlord and Tenant acknowledge and agree that the work to construct
and install the volleyball court is Substantially Complete, subject to
delineation of the exterior boundary of the volleyball court and the
installation of the volleyball net and the aggregate and sand within the
volleyball court, all of which are Punchlist Items. In addition, upon the
Effective Date, Tenant acknowledges and agrees that Tenant shall not have any
right to assert any claims or pursue any other remedies against Landlord under
the Lease, at law or in equity to the extent arising from any dispute with
respect to the Lease between Landlord and Tenant existing as of the Effective
Date, including but not limited to any alleged delay in the occurrence of (or
alleged failure by Landlord to achieve or to use commercially reasonable efforts
to achieve) the TI Ready Condition for Buildings A, B or D or any other Key
Milestone Date under the Lease or any alleged Landlord Delay or other alleged
delay of Landlord in connection with the construction of the Project under the
Lease, the condition of the sill plates within the Buildings, or any costs
incurred by Tenant to construct the Tenant Improvements or perform any other
work with respect to the Project; including but not limited to any claims for
any Rent credit or free Rent; any postponement of Rent; any extension of time
periods for the performance of Tenant’s obligations under the Lease; any
termination of the Lease; or any reimbursement of costs or damages incurred (or
alleged to have been incurred) by Tenant in connection with the construction of
the Project, including the Tenant Improvements (collectively, “Tenant Claims”);
and Tenant, on behalf of itself and its affiliates and their respective
successors and assigns (collectively, with Tenant, “Tenant Parties”), hereby
absolutely and irrevocably waives, remises, discharges and releases Landlord and
Landlord’s parent companies and their respective affiliates and lenders, and all
of their respective successors and assigns (collectively, with Landlord,
“Landlord Parties”), from any and all such Tenant Claims, known or unknown, that
any Tenant Party had, has or may have against any Landlord Party. For purposes
of clarity, the “Landlord Parties” being released by the Tenant Parties pursuant
to this Amendment do not include Landlord’s contractors or their subcontractors.
The release of the Landlord Parties by the Tenant Parties set forth in this
Section 7(b) shall not apply to (and such release expressly excludes) Landlord’s
obligation to perform its obligations under the Lease to the extent arising from
and after the Effective Date or any claims that may be asserted by Tenant
against Landlord based on any alleged new default by Landlord of any express
obligation of Landlord under the Lease after the Effective Date that is not
expressly waived pursuant to the terms of this Amendment. Further,
notwithstanding any other provision of this Amendment, the release by the Tenant
Parties set forth in this Section 7(b) shall not apply to (and such release
expressly excludes) any claims that may be asserted by Tenant against Landlord
after the Effective Date under Section 4.7 of the Existing Lease or for
completion of the Punchlist Items pursuant to Sections 4.2 and 4.3 of the
Existing Lease, regardless of whether those claims currently exist and whether
Tenant currently knows or does not know of those claims. With respect to the
Tenant Claims released in this Section 7(b), Tenant expressly waives any and all
rights that Tenant may have under Section 1542 of the California Civil Code,
which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.


Tenant’s initials
(c)    (i) Upon the Effective Date, Landlord acknowledges and agrees that
Landlord shall not have any right to assert any claims or pursue any other
remedies against Tenant under the Lease, at law or in equity to the extent
arising from any dispute with respect to the Lease between Landlord and Tenant
existing as of the Effective Date, including but not limited to any claims for
reimbursement of any costs incurred by Landlord to construct the Project and
Base Building Work; claims for payment or reimbursement of utility costs under
Section 13.4 of the Existing Lease to the extent arising prior to the Effective
Date; or for the Claimed Existing Rent Default (collectively, “Landlord Claims),
and Landlord, on behalf of itself and the Landlord Parties, hereby absolutely
and irrevocably waives, remises, discharges and releases Tenant and the Tenant
Parties from any and all such Landlord Claims, known or unknown, that any
Landlord Party had, has or may have against any Tenant Party. The release of the
Tenant Parties by the Landlord Parties set forth in this Section 7(c) shall not
apply to (and such release expressly excludes) (i) Tenant’s obligation to pay
the Tenant Payment Amount by the Tenant Payment Deadline in accordance with this
Amendment, (ii) Tenant’s obligation to pay any Rent and perform its other
obligations under the Lease to the extent arising from and after the Effective
Date, (iii) any increased costs incurred by Landlord to the extent arising from
any change to the Current Project and Base Building Plans requested by Tenant
after the Effective Date, and (iv) any claims that may be asserted by Landlord
against Tenant based on any alleged new default by Tenant after the Effective
Date of any express obligation of Tenant under the Lease that is not expressly
waived pursuant to the terms of this Amendment. With respect to the release set
forth in this Section 7(c), Landlord expressly waives any and all rights that
Landlord may have under Section 1542 of the California Civil Code, which
provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE
DEBTOR.

Landlord’s initials


8.Ratification of Completion Guaranty. Tenant hereby ratifies and confirms the
completion guaranty provided by Tenant to Landlord pursuant to Section 46 of the
Existing Lease, with the exception of Section 46(iii), and Tenant acknowledges
and agrees that the remaining Guaranteed Obligations shall not be excused,
reduced, modified, discharged or released due to the execution and delivery of
this Amendment, and the execution and delivery of this Amendment shall not
constitute any defense against Tenant’s obligation to perform or satisfy the
remaining Guaranteed Obligations.
9.Broker. Tenant represents and warrants to Landlord that Tenant has not dealt
with any broker or agent in the negotiation for or the obtaining of this
Amendment and agrees to reimburse, indemnify, save, defend (at Landlord’s option
and with counsel reasonably acceptable to Landlord, at Tenant’s sole cost and
expense) and hold harmless the Landlord Parties for, from and against any and
all cost or liability for compensation claimed by any such broker or agent
employed or engaged by Tenant or claiming to have been employed or engaged by
Tenant. Landlord represents and warrants to Tenant that Landlord has not dealt
with any broker or agent in the negotiation for or the obtaining of this
Amendment and agrees to reimburse, indemnify, save, defend (at Tenant’s option
and with counsel reasonably acceptable to Tenant, at Landlord’s sole cost and
expense) and hold harmless the Tenant Parties for, from and against any and all
cost or liability for compensation claimed by any such broker or agent employed
or engaged by Landlord or claiming to have been employed or engaged by Landlord.
10.Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.
11.Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.
12.Miscellaneous. This Amendment becomes effective only upon (a) the execution
and delivery of this Amendment by Landlord and Tenant, and (b) the payment by
Tenant to Landlord of the Tenant Payment Amount no later than the Tenant Payment
Deadline in accordance with Section 5 above, in which case the date upon which
both (a) and (b) shall have occurred shall be the “Effective Date.” The captions
of the paragraphs and subparagraphs in this Amendment are inserted and included
solely for convenience and shall not be considered or given any effect in
construing the provisions hereof. All exhibits hereto are incorporated herein by
reference. Submission of this instrument for examination or signature by Tenant
does not constitute a lease amendment and shall not be effective as a lease
amendment or otherwise until the Effective Date.
13.Authority. Tenant guarantees, warrants and represents that the individual or
individuals signing this Amendment on Tenant’s behalf have the power, authority
and legal capacity to sign this Amendment on behalf of and to bind all entities,
corporations, partnerships, limited liability companies, joint venturers or
other organizations and entities on whose behalf such individual or individuals
have signed. Landlord guarantees, warrants and represents that the individual or
individuals signing this Amendment on Landlord’s behalf have the power,
authority and legal capacity to sign this Amendment on behalf of and to bind all
entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf such individual or
individuals have signed.
14.Counterparts; Facsimile and PDF Signatures. This Amendment may be executed in
one or more counterparts, each of which, when taken together, shall constitute
one and the same document. A facsimile or portable document format (PDF)
signature on this Amendment shall be equivalent to, and have the same force and
effect as, an original signature.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
Execution Date first above written.
LANDLORD:
BMR-LINCOLN CENTRE LP,
a Delaware limited partnership


By:    /s/ Tim Schoen
Name:    Tim Schoen
Title:    President and CEO


TENANT:
ILLUMINA, INC.,
a Delaware corporation


By:    /s/ Marc Stapley
Name:    Marc Stapley
Title:    Executive Vice President, Strategy & Corporate Development






BioMed Realty form dated 9/28/17